Citation Nr: 0126696	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  96-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, claimed due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed 
due to undiagnosed illness.

3.  Entitlement to service connection for back and body 
aches, claimed due to undiagnosed illness.

4.  Entitlement to service connection for body and mouth 
sores, claimed due to undiagnosed illness.

5.  Entitlement to service connection for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
December 1974, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Shortness of breath has been attributed to Sjogren's 
Syndrome.

2.  Fatigue has been attributed to Sjogren's Syndrome.

3.  Back and body aches have been attributed to Sjogren's 
Syndrome.

4.  Body and mouth sores have been attributed to Sjogren's 
Syndrome.


CONCLUSIONS OF LAW

1.  Shortness of breath is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia Theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001). 

2.  Fatigue is not shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia Theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Back and body aches are not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).

4.  Body and mouth sores are not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a November 1995 rating decision 
wherein service connection for shortness of breath, fatigue, 
back and body aches, and body and mouth sores claimed due to 
undiagnosed illness was denied.

The appellant contends that once he returned from the Gulf 
War that he developed the claimed disabilities.  He believed 
that something happened in the Gulf that caused all of these 
problems.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the November 1995 rating decision, and the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims for service 
connection.  The RO issued a letter in August 1996 that 
explicitly advised the appellant of the evidence needed to 
substantiate a claim based on undiagnosed illness.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  In October 1992, the 
National Personnel Records Center certified that all 
available service medical records had been forwarded.  The 
appellant identified treatment at the VA Medical Center and 
this evidence was obtained by the RO.  Social Security 
Administration records were obtained.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in October 1996 that specifically 
addressed the question of undiagnosed illness.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Compensation may be paid to a Persian Gulf veteran suffering 
from a chronic illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more before December 
31, 2001 following such service.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

For the purposes of § 3.317, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2001).  
Disabilities which have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317 (a) (3) (2001).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is: (1) affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2001).

A claim for disability due to an undiagnosed illness suffered 
by a veteran of the Persian Gulf War under 38 U.S.C.A. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of competent evidence of (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
With respect to the second and fourth elements, evidence that 
the illness in "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Whether medical or lay evidence is required for 
these elements depends of the nature of the claim.  For 
purposes of the second and third element, the manifestation 
of one or more signs or symptoms of undiagnosed illness or 
objective indications of chronic disability may be 
established by lay evidence if it is of the type ordinarily 
susceptible to lay observation.  VAOPGCPREC. 4-99 (1999).

The appellant's DD Form 214 documented service in Southwest 
Asia from January 1991 to June 1991.

Service medical records for both periods of service were 
reviewed.  No diagnoses relative to complaints of shortness 
of breath, fatigue, joint aches, body and mouth sores were 
rendered.  At the time of his separation examination in April 
1991 at the conclusion of his Gulf War service, his mouth, 
lungs, upper extremities, and lower extremities were normal.  
The appellant denied skin infections or unusual rashes during 
his deployment.  Dental screening in March 1991 did not 
document mouth sores.

VA Medical Center records were reviewed.  In October 1994 the 
appellant reported that he had to quit work 2 months prior 
due to dyspnea, diaphoresis, nervousness, mental deficits, 
headaches, intermittent constipation and diarrhea, tenesmus, 
aphonia, pharyngitis, glossitis, arthralgia, and cervical 
adenopathy.  Differential testing was ordered.  In November 
1994, his chronic fatigue continued.  He reported dyspnea 
with effort.  A rule-out diagnosis for Persian Gulf War 
Syndrome was entered.  Additional testing was pending.  In 
December 1994 his chronic fatigue syndrome, intermittent dry 
eyes, headaches, and neck swelling was said most likely 
secondary to a diagnosis of Sjogren's Syndrome and he was 
referred for symptomatic management.  An April 1995 biopsy of 
his lower lip and accessory salivary gland was consistent 
with Sjogren's syndrome.

A VA examination was conducted in October 1996.  The 
appellant reported that he developed skin lesions on both 
legs in January 1991 and that the lesions had persisted.  He 
had chronic fatigue, dyspnea, folliculitis of the skin, dry 
skin, polyarthralgias, aphtha stomatitis, gingivitis, and dry 
mouth.  On objective examination, there were scaly, hyperemic 
lesions on his calves, and improving oral hygiene.  His chest 
was clear to auscultation and percussion.  Previous chest X-
rays had revealed some interstitial infiltrate that had 
subsequently cleared.  Bony pathology of the joints was not 
revealed on X-ray examination.  The diagnosis was Sjogren's 
syndrome manifested by chronic fatigue, dyspnea due to 
pneumonitis, arthralgias, fibromyalgia with a history of 
aptha stomatitis, gingivitis, and poor dental hygiene 
secondary to the drying effect of Sjogren's syndrome.  
Symptoms had improved somewhat with symptomatic treatment.

Subsequent VA Medical Center records document ongoing 
symptomatic treatment for Sjogren's Syndrome.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has brought forth current complaints of 
dyspnea, fatigue, arthralgias, and skin and mouth sores.  
Although Persian Gulf War Syndrome was at one time suggested, 
further differential testing including biopsy, revealed that 
the appellant suffers from Sjogren's syndrome, and all of his 
complaints have been attributed to this diagnosis.  In light 
of the fact that the appellant's symptoms have been 
attributed to a known clinical diagnosis, service connection 
for these complaints as due to undiagnosed illness is not 
warranted.  Accordingly, the preponderance of the evidence is 
against the claims for service connection for shortness of 
breath, fatigue, back and body aches, and body and mouth 
sores claimed due to undiagnosed illness.


ORDER

Service connection for shortness of breath, fatigue, back and 
body aches, and body and mouth sores, claimed due to 
undiagnosed illness is denied.


REMAND

In the statement submitted in lieu of a VA Form-646, the 
representative has indicated that it was still the 
appellant's contention that his multiple medical problems 
were attributable to an undiagnosed illness that was the 
result of his Persian Gulf service.  However, the 
representative has requested that the Board also consider 
entitlement to service connection for Sjogren's syndrome 
based on the results of the October 1996 VA examination.  

Our review of the claims folder revealed that service 
connection for Sjogren's syndrome, claimed as body and mouth 
sores was considered in April 1997 and denied. 

The claims folder contains a statement date-stamped in 
August 1997 that indicates, inter alia, dissatisfaction with 
the RO's determination regarding denial of service 
connection for body and mouth sores.  The Board considers 
this statement a notice of disagreement with the April 1997 
rating determination.  38 C.F.R. § 20.201 (2001).  The 
remainder of the issues addressed in the Notice of 
Disagreement have been considered by the RO or perfected for 
appellate review.  This issue has not been made the subject 
of a statement of the case and will not be addressed by the 
Board.  This issue is remanded to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this issue REMANDED for the following action:

The RO should issue a Statement of the 
Case addressing the issue of entitlement 
to service connection for Sjogren's 
syndrome.  The appellant and his 
representative are advised that there is 
an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  
38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).  The Board intimates no opinion 
as to the ultimate outcome of this case.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

